Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC § 101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2. Claims 19-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non- statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 18, is directed to a “Program”. Software is considered non-statutory subject matter as it is not a useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof. A program can be recited as computer program medium stored on a non-transitory medium. In the instant application. Additionally, a program is ineligible because it is an “abstract idea” unless it 1. “improves computer functionality” by (a) enabling computations that were previously difficult or could not be performed by computing devices, (2) improving speed of computing processes (3) reducing computing resources needed to perform and/or 2, (a) {he operation or transforms the problem at hand to be solved by using unconventional mariners or (b} the solution is rooted entirely in computer technology without a real-world context. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 18, 2-4, 6-7 & 9-11 & 13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edge et al. (2014/0162688 A1).

Regarding claim 1 & 18, Edge discloses a control apparatus comprising: 

a position prediction unit that predicts a position of an own terminal having a communication function (terminal predicts its location [0094]);

an information acquisition unit that acquires geographic information around the position of the own terminal predicted by the position prediction unit (geographic proximity [0095]); 

and a communication control unit (see general purpose application processor, 1711 in fig. 17) that controls communication between the own terminal and another terminal (see [0100], “cal transceiver 115 may be configured to communicate with UE 100 at a shorter range over wireless communication link 125 than at a range enabled by base station transceiver 110 over wireless communication link 123. For example, local transceiver 115 may be positioned in an indoor environment. Local transceiver 115 may provide access to a wireless local area network (WLAN, e.g., IEEE Std. 802.11 network) or wireless personal area network (WPAN, e.g., Bluetooth network). In another example implementation, local transceiver 115 may comprise a femto cell transceiver capable of facilitating communication on 
Regarding claim 9, Edge discloses control apparatus according to claim 1, further comprising
a mapping table storage unit (see menmory in fig. 17, see “stored” [0104]) that stores a mapping table in which communication information including a communication result of the own terminal and the another terminal is mapped in association with position information (see [0128], “[0128] FIG. 3 is an illustration showing yet another example arrangement 300 wherein a state of proximity may be determined to exist between certain mobile devices (represented by terminals A 206 and B 208) based, at least in part, on map and/or context consideration(s), in accordance with an example implementation. For example, a venue based proximity may be determined”), wherein
the communication control unit refers to the mapping table on a basis of the geographic information around the own 
Regarding claim 2, Edge discloses the control apparatus according to claim 1, further comprising: another terminal position information acquisition unit that acquires position information of the another terminal at predetermined time intervals (see [0124], “predict that the two UEs may be in proximity after some time interval with some probability and may be able to estimate the time interval and the probability (e.g. at least coarsely). If the time interval is less than (or falls below) some threshold and/or if the probability is greater than (or exceeds) some threshold”); and an own terminal position information acquisition unit that acquires position information of the own terminal at predetermined time intervals (see [0124], “predict that the two UEs may be in proximity after some time interval with some probability and may be able to estimate the 
Regarding claim 3, Edge discloses the control apparatus according to claim 1, wherein the communication control unit controls the communication by setting communication parameters of the communication (see parameters configured in all terminals [0152] or [0186] “UE updates on proximity services required by the UE (e.g., updates to certain parameters for an already known proximity service for the UE or updates concerning new proximity services that the UE may use).”).
Regarding claim 4, Edge discloses the control apparatus according to claim 1, wherein the communication control unit controls the communication by setting a configuration of a 
Regarding claim 6, Edge discloses the control apparatus according to claim 1, wherein the communication control unit controls the communication by setting relay communication of the communication (relay [0147]).
Regarding claim 7, Edge discloses the control apparatus according to claim 1, wherein the communication control unit controls the communication by setting to switch a communication method of the communication at a timing when blockage in the communication occurs according to presence or absence of occurrence of the blockage in the communication based on the geographic information around the own terminal (see [0142] “In certain instances, terminals may be switched out of radio discovery mode when not needed (e.g. if there are no other terminals in near proximity) to possibly save on battery as well as radio and processing resources.”).
Regarding claim 9, Edge discloses the control apparatus according to claim 1, further comprising a mapping table storage unit that stores a mapping table in which communication 
Regarding claim 10, Edge discloses the control apparatus according to claim 9, wherein the mapping table is generated by being mapped in association with position information from a database in which the position information, a communication type, parameters, and communication quality are registered and that relates to transmission and reception between the own terminal and the another terminal by another information processing apparatus (see [0126], “ based on a prediction, before it actually occurs. A prediction may make use of the location history of each terminal, which in some implementations may be stored only in the terminal (e.g., for privacy) or in other implementations may be stored in a network server with an understanding that the location history is generally or only to 
Regarding claim 11, Edge discloses the control apparatus according to claim 1, further comprising a propagation path characteristic estimation unit that estimates propagation path characteristics of the communication on a basis of a three-dimensional (three dimensions [0200]) map (see map [015]) as the geographic information around the own terminal, wherein the communication control unit controls the communication on a basis of the propagation path characteristics estimated by the propagation path characteristic estimation unit (see [0106], “measuring the propagation time and subsequently determining that the distance between the two UEs based on the RTT is less than some maximum threshold.”).
Regarding claim 13, Edge discloses the control apparatus according to claim 11, wherein the communication control unit controls the communication by setting to switch a communication method at a timing when blockage in the communication occurs based on the propagation path characteristics estimated by the propagation path characteristic estimation unit (see map [015]) as the geographic information around the own terminal, wherein the communication control unit controls the communication on a basis of the propagation path characteristics estimated by the .




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Edge in view of Lin (WO 2018/168169 A1).
 	Regarding claim 19, Edge discloses comprising: a position prediction unit that predicts a position of an own terminal having a communication function (see geographic proximity information including other terminals [0095]);
an information acquisition unit that acquires geographic information around the position of the own terminal 
a communication control unit that controls communication between the own terminal and another terminal having the communication function other than the own terminal on a basis of the geographic information ([0096] Discovery of proximity between two devices, whether based on an ability to communicate directly between the devices (e.g., using LTE-D) or based on geographic location and geographic separation); and
Edge does not specifically disclose a vehicle however Pan discloses a vehicle control unit that controls an operation of the vehicle on a basis of information acquired by the communication function (see [0066], see synchronized control for operation here ” V2X-UE and a plurality of second V2X-UEs within close proximity, together forming an instantaneous V2X communication group for cooperative- driving or/and synchronized-cooperative-driving. Upon having intention-data or synchronized- intention-data for sharing to surrounding second V2X-UEs establishing a desirable cooperative- driving and synchronized-cooperative-driving scenario, the first V2X-UE may select two or more control channels in the current or incoming control channel pool for transmitting a control channel and its repetitions”);
.


Allowable Subject Matter

Claims 5, 8, 12, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.



/KHALID W SHAHEED/Primary Examiner, Art Unit 2643